Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer in view of US 10107539, 9423167, 8844311, and 7980089 has been received and accepted.
Applicant’s arguments in regard to the Wu reference have been fully considered and are persuasive. Wu states at column 12 “Freezer compartment door 20 can have one or more door shelves 21 arranged for storing items on the freezer compartment door 20. Similarly, refrigerator compartment 14 can have one or more shelves and one or more baskets or bins for storing items in the above 0°C refrigerator compartment.” However upon further consideration the “similarly” statement appears to be in regard to the refrigerator compartment when not configured to include the ice maker.
The examiner also notes Maglinger et al (US 2006/0086132) discloses a door to a fresh food compartment of a refrigerator which includes an ice dispenser. Figures 2, 3, and 4 show what appear to be shelf supports on refrigerator door. However no discussion appears in the disclosure of this feature. Additionally it is apparent from the figures that the presence of the dispenser precludes the presence of the shelf as the dispenser occupies the space where a shelf may lie.
Regarding claim 17 the phrase “adapted to accept a food storage shelf” is not considered to require the shelf itself to be present. While Maglinger does appear to have supports for a shelf, as explained above the supports would not provide for the support of a shelf when the dispenser is present.
There is no known reference, alone or in combination, that yields the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763